     Case 2:19-cv-08032-PA-MAA Document 29 Filed 01/28/20 Page 1 of 7 Page ID #:168

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                         CIVIL MINUTES - GENERAL
 Case No.         CV 19-8032 PA (MAAx)                                          Date    January 28, 2020
 Title            Carmen John Perri v. D & R Restaurant, Inc., et al.



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
                  T. Jackson                               Not Reported                         N/A
                Deputy Clerk                              Court Reporter                      Tape No.
                Attorneys Present for Plaintiff:                    Attorneys Present for Defendants:
                             None                                                None

 Proceedings:                  IN CHAMBERS – COURT ORDER

       Before the Court is a Motion for Default Judgment filed by plaintiff Carmen John Perri
(“Plaintiff”) against defendants D & R Restaurant, Inc., Danilo Feliciano, and Regina Feliciano
(collectively “Defendants”) (Docket No. 28). Pursuant to Rule 78 of the Federal Rules of Civil
Procedure and Local Rule 7-15, the Court finds that this matter is appropriate for decision
without oral argument. The hearing calendared for February 3, 2020, is vacated, and the matter
taken off calendar.

I.       Factual & Procedural Background

       Plaintiff commenced this action, which alleges a claim for violations of the Americans
with Disabilities Act (“ADA”), on September 17, 2019. According to the Complaint, Plaintiff is
substantially limited in performing one or more major life activities and often uses a mobility
device such as a walker or wheelchair for mobility. Defendants Danilo and Regina Feliciano
own a property located at 12155 East South Street, Artesia, California (the “Property”), at which
defendant D & R Restaurant, Inc. operates a place of public accommodation. The Complaint
alleges that Plaintiff personally encountered architectural barriers at the Property, including that
there were no designated parking spaces available for persons with disabilities that complied
with the 2010 Americans with Disability Act Accessibility Guidelines (“ADAAG”), a round
door knob that required tight grasping and turning that did not comply with the ADAAG
requirements, and a urinal that did not provide the clearance required by the ADAAG
specifications. Pursuant to the ADA, the Complaint seeks injunctive relief requiring Defendant
to make the Property accessible to the extent required by the ADA. The Complaint also asserts a
claim for violation of the California Unruh Civil Rights Act, Cal. Civ. Code §§ 51-53, and seeks
statutory damages pursuant to that statute.

      According to the Proofs of Service filed by Plaintiff, Defendants were served with the
Summons and Complaint on October 10, 2019. Defendants did not timely file Answers and
have not otherwise appeared in this action. The Clerk entered Defendants’ default on November

CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 7
  Case 2:19-cv-08032-PA-MAA Document 29 Filed 01/28/20 Page 2 of 7 Page ID #:169

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                      CIVIL MINUTES - GENERAL
 Case No.       CV 19-8032 PA (MAAx)                                      Date   January 28, 2020
 Title          Carmen John Perri v. D & R Restaurant, Inc., et al.

6, 2019. Plaintiff filed this Motion for Default Judgment on December 13, 2019. To date,
despite being served with notice of this Motion, and the expiration of their time to do so,
Defendants have not filed an Opposition.

       Prior to the entry of Defendants’ defaults, the Court ordered Plaintiff to show cause in
writing why the Court should exercise supplemental jurisdiction over the Unruh Act claim and
any other state law claim asserted in the Complaint. After considering Plaintiff’s Response to
the Order to Show Cause, the Court concluded in a November 4, 2019 Minute Order, that it
would decline to exercise supplemental jurisdiction over Plaintiff’s Unruh Act claim and any
other construction-related accessibility claim arising under state law. (See Docket No. 19.) The
Court concluded that “exceptional circumstances” and “compelling reasons” supported the
Court’s decision to decline to exercise supplemental jurisdiction over Plaintiff’s Unruh Act
claim under 28 U.S.C. § 1367(c)(4). (Id. at 8.) The Court therefore dismissed Plaintiff’s state
law construction-related accessibility claims without prejudice. Therefore, only Plaintiff’s ADA
claim, which seeks injunctive relief and attorneys’ fees, remains pending before the Court.

II.      Discussion

         A.      Liability

        Federal Rule of Civil Procedure 55(b)(2) grants the Court the power to enter a default
judgment. The Court need not make detailed findings of fact in the event of a default judgment.
Adriana Int’l Corp. v. Thoeren, 913 F.2d 1406, 1414 (9th Cir. 1990). Factors the Court should
consider in evaluating a motion for entry of default judgment include: “(1) the possibility of
prejudice to the plaintiff; (2) the merits of the plaintiff’s substantive claim; (3) the sufficiency of
the complaint; (4) the sum of money at stake in the action; (5) the possibility of a dispute
concerning material facts; (6) whether the default was due to excusable neglect; and (7) the
strong policy underlying the Federal Rules of Civil Procedure favoring decisions on the merits.”
Eitel v. McCool, 782 F.2d 1470, 1471–72 (9th Cir. 1986). Default judgments are usually
disfavored and cases should be decided on their merits whenever reasonably possible. Id. at
1472.

        Here, the Court finds that these factors weigh in favor of granting Plaintiff’s Motion. In
light of the well-pleaded allegations in the Complaint and Defendants’ failure to answer or
otherwise participate in the action, Plaintiff’s interest in an efficient resolution of the case
outweighs Defendants’ interest in adjudication on the merits. See PepsiCo, Inc. v. Cal. Sec.
Cans, 238 F. Supp. 2d 1172, 1177 (C.D. Cal. 2002) (“Defendant’s failure to answer Plaintiffs’
Complaint makes a decision on the merits impractical, if not impossible. Under Fed. R. Civ. P

CV-90 (06/04)                              CIVIL MINUTES - GENERAL                              Page 2 of 7
  Case 2:19-cv-08032-PA-MAA Document 29 Filed 01/28/20 Page 3 of 7 Page ID #:170

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                      CIVIL MINUTES - GENERAL
 Case No.       CV 19-8032 PA (MAAx)                                    Date   January 28, 2020
 Title          Carmen John Perri v. D & R Restaurant, Inc., et al.

55(a), termination of a case before hearing the merits is allowed whenever a defendant fails to
defend an action.”).

         B.      Injunctive Relief

        Plaintiff’s Motion states that “Plaintiff experienced a built up curb ramp that projects
from the sidewalk and into the disabled parking area ([ADAAG] Section 406.5), which also
exceeded the maximum grade allowed by ADAAG specifications (Section 502.4), a round door
knob to the restroom that requires tight grasping and turning in violation of ADAAG, and a
urinal whose clearance does not meet ADAAG specifications.” Plaintiff seeks injunctive relief
requiring Defendants to remove these architectural barriers at the Property in compliance with
the ADA’s accessibility standards. The ADA permits private individuals to seek injunctive
relief for public accommodations with architectural barriers. Molski v. M.J. Cable, Inc.,481
F.3d 724, 730 (9th Cir. 2007). When a court has determined that the defendant violated the
ADA, “injunctive relief shall include an order to alter facilities to make such facilities readily
accessible to and usable by individuals with disabilities to the extent required by [42 U.S.C. §
12181 et seq.].” 42 U.S.C.§ 12188(a)(2). The Court will grant Plaintiff the requested injunctive
relief.

         C.      Attorney’s Fees and Costs

       Finally, Plaintiff seeks an award of attorneys’ fees in the amount of $3,585.00 and costs
of $538.00 (comprised of a filing fee of $400.00 and $138.00 in service costs). Under Title III
of the ADA, a prevailing plaintiff may be awarded reasonable attorneys’ fees and litigation
costs. See 42 U.S.C. § 12205. While Local Rule 55-3 provides a schedule of fees in the event of
default judgment, “if a party seeks a fee ‘in excess of’ the schedule and timely files a written
request to have the fee fixed by the court, then the court must hear the request and award a
‘reasonable’ fee . . . without using the fee schedule as a starting point.” Vogel v. Harbor Plaza
Ctr., LLC, 893 F.3d 1152, 1159 (9th Cir. 2018).

        To determine reasonable attorneys’ fees, district courts first calculate the “lodestar” by
multiplying the number of hours reasonably spent by a reasonable hourly rate. Pierce v. Cnty. of
Orange, 905 F. Supp. 2d 1017, 1025 (C.D. Cal. 2012) (citing Hensley v. Eckerhart, 461 U.S.
424, 433 (1983)). A reasonable hourly rate is “‘calculated according to the prevailing market
rates in the relevant community, regardless of whether plaintiff is represented by private or
nonprofit counsel.’” Sorenson v. Mink, 239 F.3d 1140, 1145 (9th Cir. 2001) (quoting Blum v.
Stenson, 465 U.S. 886, 895, 104 S. Ct. 1541, 1547, 79 L. Ed. 2d 891 (1984)). The burden is on
the plaintiff to produce evidence “that the requested rates are in line with those prevailing in the
community for similar services by lawyers of reasonably comparable skill, experience, and
CV-90 (06/04)                              CIVIL MINUTES - GENERAL                           Page 3 of 7
  Case 2:19-cv-08032-PA-MAA Document 29 Filed 01/28/20 Page 4 of 7 Page ID #:171

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                      CIVIL MINUTES - GENERAL
 Case No.       CV 19-8032 PA (MAAx)                                   Date    January 28, 2020
 Title          Carmen John Perri v. D & R Restaurant, Inc., et al.

reputation.” Id. (quoting Blum, 465 U.S. at 895 n.11). The burden is on the party seeking fees
to submit evidence supporting the hours worked and rates claimed. Gates v. Gomez, 60 F.3d
525, 534 (9th Cir. 1995); Hensley, 461 U.S. at 433. “In a case in which a defendant fails to
appear or otherwise defend itself . . . the burden of scrutinizing an attorney’s fee request – like
other burdens – necessarily shifts to the court.” Vogel, 893 F.3d at 1160 (citing Tuli v.Republic
of Iraq (In re Tuli), 172 F.3d 707, 712 (9th Cir. 1999)). Once the lodestar is determined, the
Court then considers whether the lodestar amount should be adjusted to accurately reflect a
reasonable fee by looking at the factors discussed in Kerr v. Screen Extras Guild, 526 F.2d 67,
70 (9th Cir. 1975). “There is a strong presumption that the lodestar figure represents a
reasonable fee. ‘Only in rare instances should the lodestar figure be adjusted on the basis of
other considerations.’” Morales v. City of San Rafael, 96 F.3d 359, 363 n.8 (9th Cir. 1996)
(quoting Harris v. Marhoefer, 24 F.3d 16, 18 (9th Cir. 1994)).

       Here, Plaintiff is the prevailing party, and an award of attorneys’ fees is appropriate. See
Barrios v. Cal. Interscholastic Fed’n, 277 F.3d 1128, 1134 (9th Cir. 2002). “The applicant
should exercise ‘billing judgment’ with respect to hours worked, and should maintain billing
time records in a manner that will enable a reviewing court to identify distinct claims.” Hensley,
461 U.S. at 437, 103 S. Ct. 1933, 76 L. Ed. 2d 40. “Where the documentation of hours is
inadequate, the district court may reduce the award accordingly.” Id. at 433, 103 S. Ct. 1933, 76
L. Ed. 2d 40; see also In re Wash. Pub. Power Supply Sys. Sec. Litig., 19 F.3d 1291, 1306 (9th
Cir. 1994) (“[T]he district court was neither obligated to explain what type of records should be
submitted nor to request additional information. The burden of presenting the appropriate fee
documentation rests squarely on the shoulders of the attorneys seeking the award.”).
“[P]laintiff’s counsel can meet his burden—although just barely—by simply listing his hours and
‘identifying the general subject matter of his time expenditures.’” Fischer v. SJB-P.D. Inc., 214
F.3d 1115, 1121 (9th Cir. 2000) (quoting Davis v. City and Cnty. of S.F., 976 F.2d 1536, 1542
(9th Cir. 1992), vacated in part on other grounds by 984 F.2d 345 (9th Cir. 1993)). However, the
court “should exclude from the lodestar amount hours that are not reasonably expended because
they are ‘excessive, redundant, or otherwise unnecessary.’” Id. (quoting Hensley, 461 U.S. at
434, 103 S. Ct. 1933, 76 L. Ed. 2d 40).

       According to Joseph Manning, Plaintiff’s counsel, he “spent a total of 3.75 hours of time
at $450/hour and my associate attorneys spent 5.8 hours at $375/hour . . . .” (Manning Decl. ¶
8.) The Court notes that many of the time entries are for relatively simple tasks that Plaintiff’s
counsel’s firm performs in identical fashion in the hundreds of nearly identical cases the firm has
filed. Given these issues, and the boilerplate nature of much of this work, the Court concludes
that certain reductions in the number of hours claimed is warranted to the following entries:



CV-90 (06/04)                              CIVIL MINUTES - GENERAL                          Page 4 of 7
     Case 2:19-cv-08032-PA-MAA Document 29 Filed 01/28/20 Page 5 of 7 Page ID #:172

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                       CIVIL MINUTES - GENERAL
     Case No.    CV 19-8032 PA (MAAx)                                           Date   January 28, 2020
     Title       Carmen John Perri v. D & R Restaurant, Inc., et al.


             Date           Description                                Biller    Time   Time
                                                                                 Sought Awarded
                8/30/2019 Reviewed information received from           JRM         0.5          0.25
                          client
                 9/1/2019 Meet with client and discussed case          JRM         0.25         0.25
                 9/2/2019 Examined the alleged violations of           JRM         1.0          0.4
                          the ADA Access Guidelines at the
                          property and confirmed they are not
                          ADA compliant as set forth in the
                          Complaint
                 9/3/2019 Conducted research of public records         AA1/        1.0          0.5
                          to determine identities of business
                          owner and owner of the real property
                 9/8/2019 Edit/draft complaint for filing              JRM         1            0.5
                9/15/2019 Reviewed and executed the front              AA          0.5          0.5
                          matter (civil case cover sheet,
                          summons, etc.).
                9/21/2019 Reviewed court0issued summons,               AA          0.4          0.4
                          Notice of Assignment, Standing
                          order.
             10/31/2019 Responded to the court’s OSC re                AA          1.0          0.2
                        supplemental jurisdiction
                11/6/2019 Reviewed and executed the Request            AA          0.7          0.4
                          for Entry of Default; review file
                          generally to confirm service proper
                          and effected as to proper defendant.




1/
      “AA” is apparently a generic reference to “Associate Attorney.” As discussed below, Plaintiff’s
Motion does not identify the associates who worked on the case or their levels of experience.
CV-90 (06/04)                               CIVIL MINUTES - GENERAL                                   Page 5 of 7
  Case 2:19-cv-08032-PA-MAA Document 29 Filed 01/28/20 Page 6 of 7 Page ID #:173

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                       CIVIL MINUTES - GENERAL
 Case No.        CV 19-8032 PA (MAAx)                                           Date   January 28, 2020
 Title           Carmen John Perri v. D & R Restaurant, Inc., et al.


            Date            Description                                Biller    Time   Time
                                                                                 Sought Awarded
            11/25/2019 Drafted declaration on behalf of                AA          0.6          0.3
                       client in support of Plaintiff’s
                       Application for Entry of Default
                       Judgment. Contacted client to
                       execute declaration.
                 11/26/19 Drafted Notice of Motion and                 AA          1.7          0.7
                          Motion for Application for Entry of
                          Default Judgment, and declaration in
                          support. Compiled exhibits and
                          instructed staff to file.
                12/2/2019 Review Default Package and                   JRM         0.5          0.3
                          Approve

The Court therefore reduces the time for Mr. Manning from 3.75 hours to 1.7 hours as the
reasonable number of hours for the work he performed in this action. The Court reduces the
time spent by the associate attorneys from 5.8 hours to 3 hours.

        Plaintiff seeks hourly rates of $450 for Mr. Manning and $375 for the associate attorneys.
According to Mr. Manning’s Declaration, “I have been in practice since 2002. My billing rate for ADA
related work is $450.00, which is a fair rate for attorneys with similar experience and expertise in this
nuanced area of law. My associate attorney’s hourly rate of $375 is based on average attorneys’ fees
charged in the general geographic area with similar experience.” (Manning Decl. ¶ 7.) The Court notes,
however, that approximately a year ago, it awarded Mr. Manning attorneys’ fees at an hourly rate of
$425/hour. See Rutherford v. Thai Star BBQ, EDCV 18-1600 PA (KKx), 2018 WL 8050461, at *3
(C.D. Cal. Nov. 19, 2018). Other courts in this District have awarded the same hourly rate. See, e.g.,
Rutherford v. Cervantes Fiesta Mexican Food, EDCV 18-1357 RGK (FFMx), 2018 WL 10086474, at *2
(C.D. Cal. Oct. 16, 2018); Filardi v. Starbucks #8709, EDCV 18-404 ODW (SPx), 2018 WL 3303316, at
*6 (C.D. Cal. July 5, 2018). This hourly rate is also in line with the rates this and other courts have
awarded to other experienced attorneys practicing in this area of the law. See, e.g., Uriarte-Limon v.
Jaur & Reyes Corp., CV 19-4692 PA (SSx); Sherer v. Kafco Partnership, CV 19-4085 PA (RAOx). The
Court therefore concludes that Plaintiff’s counsel has not satisfied his burden to justify the $450 hourly
rate he seeks for himself. The Court will instead award the $425 per hour rate this and other courts have
awarded to Mr. Manning as a reasonable hourly rate. That is already a substantial hourly rate for the
type and quality of work involved in this action.



CV-90 (06/04)                               CIVIL MINUTES - GENERAL                                   Page 6 of 7
     Case 2:19-cv-08032-PA-MAA Document 29 Filed 01/28/20 Page 7 of 7 Page ID #:174

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                       CIVIL MINUTES - GENERAL
     Case No.    CV 19-8032 PA (MAAx)                                  Date    January 28, 2020
     Title       Carmen John Perri v. D & R Restaurant, Inc., et al.

       Plaintiff has not identified the “associate attorneys” who worked on this matter or
provided any information about their levels of experience. As a result, Plaintiff has not satisfied
his burden to establish the reasonableness of the $375/hour rate he seeks for the work they
performed. See Gates, 60 F.3d at 534. Rather than decline to award any fees for the work
Plaintiff claims was performed by “associate attorneys” as a result of Plaintiff’s failure to submit
sufficient evidence concerning their levels of experience or the hourly rates for those in the
community doing similar work of similar quality, the Court will calculate the fees for this work
at $175/hour, which is the rate the Court recently awarded as a reasonable hourly rate for
paralegals. See Dudley v. TrueCoverage LLC, CV 18-3760, 2019 WL 3099661, at *6 (C.D. Cal.
Mar. 22, 2019).

        The Court therefore awards Plaintiff $1,247.50 in attorneys’ fees ($722.50 for Mr.
Manning (1.7 hours at $425/hour) and $525.00 for the associate attorneys (3 hours at
$175/hour)). Finally, Plaintiff seeks an award of litigation costs. The Court will award Plaintiff
the filing fee of $400.00. However, because Plaintiff has not provided bills or supporting
evidence, other than Plaintiff’s counsel’s own invoice, to support the $138.00 in service costs,
Plaintiff has not adequately established the reasonableness or recoverability of these costs and
the Court is unable to determine the amount of additional costs to which Plaintiff might be
entitled. The Court therefore denies Plaintiff’s remaining costs without prejudice to his filing an
Application to Tax Costs pursuant to Local Rule 54.

                                                 Conclusion
        For the foregoing reasons, Plaintiff’s Motion for Default Judgment is granted as to the
ADA claim. The Court grants Plaintiff the injunctive relief he seeks, and awards him $1,247.50
in attorneys’ fees and $400.00 in costs. The Court will enter a Judgment and Permanent
Injunction consistent with this Order.2/

             IT IS SO ORDERED.


2/
       The Court notes that, even if Plaintiff’s Unruh claim had not already been dismissed
pursuant to 28 U.S.C. § 1367(c)(4), the Court would now decline to exercise supplemental
jurisdiction at this stage pursuant to § 1367(c)(3) because it has resolved the ADA claim, and
thus resolved “all claims over which it has original jurisdiction.” 28 U.S.C. § 1367(c)(3); see
also Acri v. Varian Assocs., 114 F.3d 999, 1001 (9th Cir. 1997) (“The Supreme Court has stated,
and we have often repeated, that in the usual case in which all federal-law claims are eliminated
before trial, the balance of factors . . . will point toward declining to exercise jurisdiction over
the remaining state-law claims.”) (quotations and citation omitted); see also Executive Software
v. U.S. Dist. Court for the Cent. Dist. of Cal., 24 F.3d 1545, 1555-56 (9th Cir. 1994).
CV-90 (06/04)                               CIVIL MINUTES - GENERAL                          Page 7 of 7
